Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claim 1 has been canceled. Claims 2, 3, 10, 11, 17 and 18 have been amended. Claims 2-21 are presented for examination and are allowed herewith.
                                                               Allowability subject matter 
      When interpreting the current independent claims, in light of the Specification filed on 12/10/2020, the claimed invention is patentably distinct from the prior art of record. In particular, the prior art of record individually or in combination does not disclose or fairly suggest the methods which can include the actions of generating a hash representation of the user, including: combining the given publisher identifier and the given client identifier; and generating a hash of the combination of the publisher identifier and the given client identifier. Creating a mapping the given service identifier to the given client identifier can include mapping the hash representation of the user in a network call to the service apparatus that was generated by firing of a tag embedded in a resource of a publisher by a service apparatus and from a client device the given service identifier and further providing a tag information and assigning a given identifier to the user by the service apparatus and mapping given service identifier to the given client identifier is created by the service apparatus and in a data structure in order to facilitates the ability to provide user-specific information across multiple different services, domains, and entities. Therefore, the found prior art of record Eslambolchi et al. (2012/0036219 A1) fails clearly and fairly to teach the above disclosed inventive concept and the limitation “receiving, by a service apparatus, tag information in a network call to the service apparatus by a client device of a user, the tag information specifying a given client identifier that (i) is assigned to user by a publisher that differs from each of (a) the service apparatus and (b) the user, and (ii) represents the user in a publisher domain of the publisher, wherein the publisher domain is a second level Internet domain in which documents of the publisher are accessed by the client device”; “obtaining, by the service apparatus, a given service identifier that (i) is assigned to the user by the service apparatus, (ii) differs from the given client identifier”; and (iii) “represents the user in a service domain of the service apparatus, wherein the service domain differs from the publisher domain and is a second level Internet domain in which documents of the service apparatus are accessed by the client device”; and “transmitting second content that is not reserved for the content requests from client devices that provide service identifiers that are mapped to the given client identifier assigned to the user by the publisher when the content request does not include a service identifier that is mapped to the given client identifier” of claim 2. The same reasoning applies to independent claims 10 and 17 mutatis mutandis.
          Accordingly, dependent claims 3-9, 11-16 and 18-21 are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455                                                                                                                                                                                                        
/DAVID R LAZARO/Primary Examiner, Art Unit 2455